Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al (US 2009/0323253) in view of KIM et al (US 20200082983).
Regarding claim 1, KOBAYASHI discloses a multilayer ceramic capacitor (Fig. 7, 1c) comprising: a capacitive element (Fig. 7, 9) including a stack of a plurality of ceramic layers (Fig. 7, 2) and a plurality of internal electrodes (Fig. 7, 12/13), and including an external surface (Fig. 7, 9) including a pair of main surfaces (Fig. 7, 3/4) facing each other in a height direction (Fig. 7, up and down), a pair of end surfaces (Fig. 7, 5/6) facing each other in a length direction (Fig. 7, left and right) orthogonal or substantially orthogonal to the height direction (Fig. 7), and a pair of side surfaces (Fig. 1, 7/8) facing each other in a width direction (Fig. 1, front to back) orthogonal or substantially orthogonal to both the height direction and the length direction (Fig. 1); and at least two external electrodes (Fig. 7, 10/11) on the external 
However, KOBAYASHI fails to teach that the base electrode layer extends to a portion of at least one of the pair of main surfaces. 
KIM teaches that each of the base electrode layer (Fig. 4, 131a), the Cu layer (Fig. 4, 131b), and the Sn layer (Fig. 4, 131d), extends to a portion of at least one of the pair of main surfaces (Fig. 4, extend to top surface of 110).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of KOBAYASHI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, KOBAYASHI, as modified by KIM, further teaches that the base electrode layer mainly includes Ni ([0055]).  
Regarding claim 3, KOBAYASHI, as modified by KIM, further teaches at least one second plated electrode layer (Fig. 5, 23) 24provided on a surface of the Cu-plated electrode layer (Fig. 5) and including an edge portion (Fig. 5, where 23 meets 3 and 4) facing the external surface of the capacitive element.  
Regarding claim 4, KOBAYASHI, as modified by KIM, further teaches that the second plated electrode layer includes a Sn-plated electrode layer ([0074]).  
Regarding claim 5, KOBAYASHI fails to teach the claim limitations. 
KIM teaches that the second plated electrode layer (Fig. 4, 131c/131d) includes: a Ni-plated electrode layer (Fig. 4, 131c [0081]) on the surface of the Cu-plated electrode layer (Fig. 4, 131b [0077]); and the Sn-plated electrode layer (Fig. 4, 131d [0081]) on a surface of the Ni- plated electrode layer (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of KOBAYASHI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, KOBAYASHI, as modified by KIM, further teaches that 25a dimension of the multilayer ceramic capacitor in the height direction is in a range from about 0.1 mm to about 2.5 mm (0.5 mm [Table 1]); a dimension of the multilayer ceramic capacitor in the length direction is in a range from about 0.1 mm to about 3.2 mm (1 mm [Table 1]); and a dimension of the multilayer ceramic capacitor in the width direction is in a range from about 0.1 mm to about 2.5 mm (0.5 mm [Table 1]).  
Regarding claim 8, KOBAYASHI, as modified by KIM, further teaches that each of the ceramic layers mainly includes one of BaTiO3, CaTiO3, SrTiO3, or CaZrO3 (multiple examples [0059]).  
Regarding claim 9, KOBAYASHI, as modified by KIM, further teaches that a thickness of each of the ceramic layers is in a range from about 0.3 µm to about 2.0 µm (0.5-10 µm [0059]).  
Regarding claim 10, KOBAYASHI, as modified by KIM, further teaches that the internal electrodes include at least one of Ni, Cu, Ag, Pd, and Au (multiple examples [0060]).   
Regarding claim 11, KOBAYASHI, as modified by KIM, further teaches that a thickness of each of the internal electrodes is in a range from about 0.3 µm to about 1.5 µm (0.5-2 µm [0060]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al (US 2009/0323253) in view of KIM et al (US 20200082983) and further view of AKAZAWA et al (US 2012/0188684).
Regarding claim 6, KOBAYASHI fails to teach the claim limitations. 
AKAZAWA teaches that the multilayer ceramic capacitor (Fig. 1, 1) is a three-terminal capacitor (Fig. 1, 6s/7); wherein the internal electrodes include at least one first internal electrode (Fig. 4, 3) and at least one second internal electrode (Fig. 5, 4); the at least one first internal electrode extends to the external surface of the capacitive element at both of the end surfaces (Fig. 4, 13/14) and is connected to two of the external electrodes (Fig. 4, 6); and the at least one second internal electrode extends to the external surface of the capacitive element at at least one of the side surfaces (Fig. 5, 11 and 12) and is connected to at least one of the external electrodes (Fig. 5, 7).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AKAZAWA to the invention of KOBAYASHI, in order to produce a capacitor of reduced size (AKAZAWA [0006-0007 and 0012-0015]).
Additional Relevant Prior art:
ASANO et al (US 2018/0082789) teaches relevant art in Fig. 2.

Suzuki et al (US 2014/0049877) teaches relevant art in Fig. 1.
Muto et al (US 2008/0112109) teaches relevant art in Fig. 1.
AHN et al (US 2013/0250480) teaches relevant art in Fig. 2.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection includes new art and does not rely on just the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848